Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CONVERTIBLE SUBORDINATED NOTES

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CONVERTIVBLE SUBORDINATED NOTES
(“Amendment”) is made as of this 10th day of January 2007, by and between Noble
International, Ltd. (the “Company”) and Whitebox Convertible Arbitrage Partners,
L.P. (“WCAP”), Whitebox Diversified Convertible Arbitrage Partners, L.P.
(“WDCAP”), Guggenheim Portfolio Company XXXI, LLC (“Guggenheim”) and HFR RVA
Combined Master Trust (“HFR”, and, together with WCAP, WCAP and Guggenheim, the
“Investors” and each, an “Investor”).

W I T N E S S E T H :

WHEREAS, on October 11, 2006, Company and each Investor executed a certain
Amended and Restated Convertible Subordinated Note due October 11, 2011
(individually a “Note” and collectively the “Notes”); and

WHEREAS, Investors and Company desire to amend the Notes to change certain of
the terms contained therein.

NOW THEREFORE, in consideration of the foregoing, Investors and Company agree as
follows:

1. The introductory paragraph of each Note (which begins, “FOR VALUE RECEIVED”)
is hereby amended by replacing the reference to “6% per annum” with “8% per
annum.”

2. The definition of “Conversion Price” in Section 3 of each Note is hereby
amended and restated in its entirety as follows:

“Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $19.50 (as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction).

3. The definition and concept of “Reset Date” in Section 27 of each Note is
hereby deleted in its entirety.

4. Section 8 of each Note is hereby amended by replacing the reference to “140%”
with “120%” in the second line thereof.

IN WITNESS WHEREOF, this First Amendment to Amended and Restated Convertible
Subordinated Notes is hereby executed by the undersigned as of the day and year
first above written.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Whitebox Diversified Convertible Arbitrage Partners, L.P.    By:   Whitebox
Convertible Arbitrage Advisors, LLC, its Managing Member      By:    Whitebox
Advisors, LLC, its Managing Member      By:   

/s/ Andrew Redleaf

        Andrew Redleaf, its Chief Executive Officer    Whitebox Convertible
Arbitrage Partners, L.P.    By:   Whitebox Convertible Arbitrage Advisors, LLC,
its Managing Member      By:    Whitebox Advisors, LLC, its Managing Member     
By:   

/s/ Andrew Redleaf

        Andrew Redleaf, its Chief Executive Officer   

Guggenheim Portfolio Company XXXI, LLC    By:   Whitebox Advisors, LLC, its
Managing Member    By:  

/s/ Andrew Redleaf

     Andrew Redleaf, its Chief Executive Officer    HFR RVA Combined Master Fund
   By:   Whitebox Advisors, LLC, its Managing Member    By:  

/s/ Andrew Redleaf

     Andrew Redleaf, its Chief Executive Officer    Noble International, Ltd.   
By:  

/s/ Michael C. Azar

     Michael C. Azar, its Vice President and Secretary   